Citation Nr: 0306158	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran had active duty from December 1942 to December 
1943.  The veteran died in August 1995.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the appellant entitlement 
to service connection for the veteran's cause of death, and 
denied entitlement to Dependents' Educational Assistance 
Under Chapter 35, Title 38, United States Code.  The 
appellant currently resides within the jurisdiction of the RO 
in Montgomery, Alabama. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002). This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Under VCAA, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete her claim.  VA also has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  In this regard the veteran has not 
been notified of the requirements necessary to establish her 
claim in any notification letter.  Nor has requisite 
notification been made via the statement of the case or 
supplemental statement of the case.  The Board finds that the 
RO has not satisfied provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002)

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992).  Therefore, for 
these reasons, a remand is required.  Moreover, it is the 
RO's responsibility to ensure that all appropriate 
development indicated is undertaken in this case.

The June 2002 supplemental statement of the case includes as 
one of the issues entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  
However, a review of the evidence reflects that a formal 
rating action has not been entered regarding this issue.

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475 are completed.  38 U.S.C. A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).

2.  The RO should formerly adjudicate the 
issue of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  If the benefit 
sought is not granted the appellant and 
her representative should be notified of 
that decision and of her appellate 
rights.  This issue is not before the 
Board for appellate consideration until 
timely perfected.

Following any additional actions deemed appropriate by the 
RO, the case should be returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



